[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL JUDGMENT
Pursuant to the Court's Memorandum of Decision of May 17, 2000, the plaintiff has filed a motion seeking an award of punitive damages.
After hearing the parties, the court concludes:
  1.) The plaintiff is entitled to include as a taxable cost the expert witness fee of Robert Herbst in the amount of $450.00.
  2.) The plaintiffs are entitled to an award for their lost wages; $250 is therefore awarded to Shelly Peploe and $200 to Robert Peploe.
  3.) As to Attorney's fees, counsel for the plaintiff conceded a reduction was proper as to item #3 on his affidavit and a deduction of $175 is made there. Items 7 and 8, trial hours, do not agree with the Court's records and a reduction of three hours or $600 is made for those items. The net award for attorney's fees is $4,487.50.
Therefore, a supplement judgment may enter in favor of the plaintiffs in the amount of $4,937.50.
  Anthony V. DeMayo Judge Trial Referee